Motion by respondent to vacate order dated March 4, 1963 (ante, p. 1003) disbarring him upon his default and to direct a hearing upon the issues, granted *1111with respect to the hearing and denied with respect to vacating the disbarment order. Such denial, however, is without prejudice to renewal after the hearing and the filing of the Referee’s report. The issues raised by the petition and the answer are referred to W. Royden Klein, Esq., of One West Main Street, Smithtown, L. I., N. Y., as Referee, for hearing and for a report setting forth his findings upon the issues. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.